DETAILED ACTION

	This action is in response to claims filed 26 September 2018 for application 16/142,812. Currently claims 1-20 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
An information disclosure statement (IDS) was submitted on 26 September 2018. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
Specification
The abstract of the disclosure is objected to because the sentence, "The method using the processor to perform a multi-step forecast of the probability distribution to create a predicted probability density function." is awkwardly worded.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 11, and 19 recite the limitation "the formula" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 20 recite the limitation "the predicted probability distribution" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites the limitation "the probability distribution" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear as to whether it refers to the continuous or future probability distribution from claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards abstract ideas without significantly more. 
Regarding claim 1, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitations of to perform discretization modeling of a continuous probability distribution to yield a prediction of a future probability distribution; to impose a smoothness condition on the prediction of the future probability distribution; to perform a multi-step forecast of the prediction of the future probability distribution to create a predicted probability density function for a forecast horizon; using the predicted probability density function for the forecast horizon as an input to a process control system; and to control a process using the predicted probability density function for the forecast horizon, under the broadest reasonable interpretation, involves mathematical relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. In 
Regarding claim 2, in the step (Step 2A, prong 1) of the analysis, the limitation of wherein discretization modeling of a continuous probability distribution function further comprises to receive a series of target variables (y), auxiliary observations (x), and control sequences (u), under the broadest reasonable interpretation, involves mathematical relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the limitation, using a processor, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a method using a processor) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on 
Regarding claim 3, in the step (Step 2A, prong 1) of the analysis, the limitation of wherein discretization modeling of a continuous probability distribution function is defined by the formula, under the broadest reasonable interpretation, involves a mathematical formula. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 4, in the step (Step 2A, prong 1) of the analysis, the limitation of wherein imposing a smoothness condition on the predicted probability distribution comprises using an artificial neural network with softmax function and a regularized cross-entropy loss, under the broadest reasonable interpretation, involves a mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract 
Regarding claim 5, in the step (Step 2A, prong 2) of the analysis, the limitation of wherein the artificial neural network is initially trained, is considered to be an additional element. However, it does not integrate the abstract idea into a practical application because the additional element is generally linking the use of a judicial exception to a particular technological environment such as the artificial neural network. As discussed in MPEP 2106.05(h), generally linking the use of a judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application. In the last step (Step 2B) of the analysis, the additional elements do not amount to significantly more than the abstract idea because the additional element does not meaningfully limit the judicial exception when considered both individually and as a combination. As discussed in MPEP 2106.05(h), employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 6, in the step (Step 2A, prong 1) of the analysis, the limitation of wherein the artificial neural network is trained by minimizing regularized cross-entropy loss, under the broadest reasonable interpretation, involves a mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. In the last step (Step 2B) of the analysis, it does not add any 
Regarding claim 7, in the step (Step 2A, prong 1) of the analysis, the limitation of further comprising prediction of the future probability distribution, under the broadest reasonable interpretation, involves a mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the limitation of using a recurrent neural network for, is considered to be an additional element. However, it does not integrate the abstract idea into a practical application because the additional element is generally linking the use of a judicial exception to a particular technological environment such as the recurrent neural network. As discussed in MPEP 2106.05(h), generally linking the use of a judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application. In the last step (Step 2B) of the analysis, the additional elements do not amount to significantly more than the abstract idea because the additional element does not meaningfully limit the judicial exception when considered both individually and as a combination. As discussed in MPEP 2106.05(h), employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 8, in the step (Step 2A, prong 1) of the analysis, the limitation of wherein performing a multi-step forecast of the probability distribution to create a predicted probability density function uses a Monte Carlo method, under the broadest reasonable interpretation, involves a mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. In the next step (Step 2A, 
Regarding claim 9, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a system (machine or manufacture) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitations of perform discretization modeling of a continuous probability distribution to yield a prediction of a future probability distribution; impose a smoothness condition on the prediction of the future probability distribution; perform a multi-step forecast of the prediction of the future probability distribution to create a predicted probability density function for a forecast horizon; use the predicted probability density function for the forecast horizon as an input to a process control system; and control a process using the predicted probability density function, under the broadest reasonable interpretation, involves mathematical relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the limitations, a memory; a processor coupled to the memory, the processor operable to execute instructions stored in the memory, the instructions causing the processor to, are considered to be additional elements and they do not integrate the abstract idea into a practical application because the additional elements are recited so generically (no details whatsoever are provided other than that it is a system using a memory and a processor coupled to the memory operable to execute the instructions stored in the memory) that it represents no 
Regarding claim 10, in the step (Step 2A, prong 1) of the analysis, the limitation of wherein discretization modeling of a continuous probability distribution function further comprises to receive a series of target variables (y), auxiliary observations (x), and control sequences (u), under the broadest reasonable interpretation, involves mathematical relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 11, in the step (Step 2A, prong 1) of the analysis, the limitation of wherein discretization modeling of a continuous probability distribution function is defined by the formula, under the broadest reasonable interpretation, involves a mathematical formula. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping 
Regarding claim 12, in the step (Step 2A, prong 1) of the analysis, the limitation of wherein imposing a smoothness condition on the predicted probability distribution comprises using an artificial neural network with softmax function and a regularized cross-entropy loss, under the broadest reasonable interpretation, involves a mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 13, in the step (Step 2A, prong 2) of the analysis, the limitation of wherein the artificial neural network is initially trained, is considered to be an additional element. However, it does not integrate the abstract idea into a practical application because the additional element is generally linking the use of a judicial exception to a particular technological environment such as the artificial neural network. As discussed in MPEP 2106.05(h), generally linking the use of a judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application. In the last 
Regarding claim 14, in the step (Step 2A, prong 1) of the analysis, the limitation of wherein the artificial neural network is trained by minimizing regularized cross-entropy loss, under the broadest reasonable interpretation, involves a mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 15, in the step (Step 2A, prong 1) of the analysis, the limitation of further comprising prediction of the future probability distribution, under the broadest reasonable interpretation, involves a mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the limitation of a recurrent neural network for, is considered to be an additional element. However, it does not integrate the abstract idea into a practical application because the additional element is generally linking the use of a judicial exception to a particular technological environment such as the recurrent neural network. As 
Regarding claim 16, in the step (Step 2A, prong 1) of the analysis, the limitation of wherein performing a multi-step forecast of the probability distribution to create a predicted probability density function uses a Monte Carlo method to perform the multi-step forecast, under the broadest reasonable interpretation, involves a mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application. In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.
Regarding claim 17, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a computer program product (machine or manufacture) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitations of discretization modeling, by a 
Regarding claim 18, in the step (Step 2A, prong 1) of the analysis, the limitation of wherein discretization modeling of a continuous probability distribution function further comprises receiving, by the processor, a series of target variables (y), auxiliary observations (x), and control sequences (u), under the broadest reasonable interpretation, involves mathematical relationships and calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the limitation, by the processor, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that the method is being performed using a processor) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the method being performed using a processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding claim 19, in the step (Step 2A, prong 1) of the analysis, the limitation of wherein discretization modeling of a continuous probability distribution function is defined by the formula, under the broadest reasonable interpretation, involves a mathematical formula. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping 
Regarding claim 20, in the step (Step 2A, prong 1) of the analysis, the limitation of wherein imposing a smoothness condition on the predicted probability distribution comprises using, an artificial neural network with softmax function and a regularized cross-entropy loss, under the broadest reasonable interpretation, involves a mathematical calculations. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the limitation, by the processor, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that the method is being performed using a processor) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the method being performed using a processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, 9, 12-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Le et al (Discretized Continuous Speech Emotion Recognition with Multi-Task Deep Recurrent Neural Network, 2017) in view of Boulle´ (MODL: A Bayes optimal discretization method for continuous attributes, 2006) and further in view of Szathmary et al (US 20080065575 A1).
Regarding claim 1, Le teaches: A computer-implemented method comprising: using a processor to perform discretization modeling to yield a prediction of a future probability distribution (Discretization is a commonly employed method to simplify the modeling problem when dealing with continuous dimensional emotion values [Page 1108, section 2.2]. The objective of the challenge was to make temporal predictions of continuous arousal and valence values [Page 1108, section 1]); using the processor to impose a smoothness condition on the prediction of the future probability distribution (In both cases, emotion decoding has a smoothing effect on the time series [Page 1111, section 5]); using the processor to perform a multi-step forecast of the prediction of the future probability distribution to create a predicted probability density function for a forecast horizon (The output of each task in our BLSTM-RNN is a sequence of probability distributions over classes [Page 1110, section 4.3]. Note: Sequence shows that it involves multiple steps and over a period of time); using the predicted probability density function for the forecast horizon (The output of each task in our BLSTM-RNN is a sequence of probability distributions over classes [Page 1110, section 4.3]. Note: Sequence shows that it involves multiple steps and over a period of time); using the predicted probability density function for the forecast horizon (The output of each task in our BLSTM-RNN is a sequence of probability distributions over classes [Page 1110, section 4.3]. Note: Sequence shows that it involves multiple steps and over a period of time).
However, Le does not explicitly disclose: of a continuous probability distribution; as an input to a process control system; and using the processor to control a process.
(We introduce a space of discretization models and a prior distribution defined on this model space [Abstract]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Le to incorporate the teachings of Boulle´ to use probability distribution. One would have been motivated to do this modification because doing so would give the benefit of building discretizations that are both robust and accurate, resistant to noise and sensitive to fine grain patterns as taught by Boulle´ [Page 162, Conclusion].
Szathmary teaches, in an analogous system: as an input to a process control system (As shown in FIG. 1, artificial neural networks are used to control or operate with an external system 100 that is to complete a task 102. The external system 100 may be of any type including process control systems [0027]); and using the processor to control a process (artificial neural networks are used to control or operate with an external system [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Le to incorporate the teachings of Szathmary to use process control systems. One would have been motivated to do this modification because doing so would give the benefit of working together on completing tasks as taught by Szathmary paragraph [0028].
Regarding claim 4, Le teaches: The computer-implemented method of claim 1, wherein imposing a smoothness condition on the predicted probability distribution comprises using an artificial neural network with softmax function and a regularized cross-entropy loss (In both cases, emotion decoding has a smoothing effect on the time series [Page 1111, section 5]. We train a multi-task deep bidirectional long short-term memory (BLSTM) recurrent neural network (RNN) with cost-sensitive Cross Entropy (CE) loss to jointly predict label sequences at different resolutions [Page 1108, section 1, column 2]. For classification tasks, softmax normalization is applied to the output vector [Page 1109, section 2.3]).
Regarding claim 5, Le teaches: The computer-implemented method of claim 4, wherein the artificial neural network is initially trained (We train a multi-task deep bidirectional long short-term memory (BLSTM) recurrent neural network (RNN) [Page 1108, section 1, column 2]).
Regarding claim 6, Le teaches: The computer-implemented method of claim 5, wherein the artificial neural network is trained by minimizing regularized cross-entropy loss (We train the network to minimize the total cost-sensitive CE (CCE) loss [Page 1110, section 4.2]. Note: CE is the acronym for Cross Entropy [Page 1108, section 1, column 2]).
Regarding claim 7, Le teaches: The computer-implemented method of claim 1, further comprising using a recurrent neural network for prediction of the future probability distribution (Figure 2 [Page 1110] shows using a Recurrent neural network for predictions. final testing and validation. The output of each task in our BLSTM-RNN is a sequence of probability distributions over classes [Page 1110, section 4.3]).
Regarding claim 9, Le teaches: A system comprising: a memory; a processor coupled to the memory, the processor operable to execute instructions stored in the memory, the instructions causing the processor to: perform discretization modeling to yield a prediction of a future probability distribution (Discretization is a commonly employed method to simplify the modeling problem when dealing with continuous dimensional emotion values [Page 1108, section 2.2]. The objective of the challenge was to make temporal predictions of continuous arousal and valence values [Page 1108, section 1]); impose a smoothness condition on the prediction of the future probability distribution (In both cases, emotion decoding has a smoothing effect on the time series [Page 1111, section 5]); perform a multi-step forecast of the prediction of the future probability distribution to create a predicted probability density function for a forecast horizon (The output of each task in our BLSTM-RNN is a sequence of probability distributions over classes [Page 1110, section 4.3]. Note: Sequence shows that it involves multiple steps and over a period of time); use the predicted probability density function (The output of each task in our BLSTM-RNN is a sequence of probability distributions over classes [Page 1110, section 4.3]. Note: Sequence shows that it involves multiple steps and over a period of time); using the predicted probability density function (The output of each task in our BLSTM-RNN is a sequence of probability distributions over classes [Page 1110, section 4.3]. Note: Sequence shows that it involves multiple steps and over a period of time).
However, Le does not explicitly disclose: of a continuous probability distribution; as an input to a process control system; and control a process.
Boulle´ teaches, in an analogous system: of a continuous probability distribution (We introduce a space of discretization models and a prior distribution defined on this model space [Abstract]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Le to incorporate the teachings of Boulle´ to use probability distribution. One would have been motivated to do this modification because doing so would give the benefit of building discretizations that are both robust and accurate, resistant to noise and sensitive to fine grain patterns as taught by Boulle´ [Page 162, Conclusion].
Szathmary teaches, in an analogous system: as an input to a process control system (As shown in FIG. 1, artificial neural networks are used to control or operate with an external system 100 that is to complete a task 102. The external system 100 may be of any type including process control systems [0027]); and control a process (artificial neural networks are used to control or operate with an external system [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Le to incorporate the teachings of Szathmary to use process control systems. One would have been motivated to do this modification because doing so would give the benefit of working together on completing tasks as taught by Szathmary paragraph [0028].
Regarding claim 12, Le teaches: The system of claim 9, wherein imposing a smoothness condition on the predicted probability distribution comprises using an artificial neural network with softmax function and a regularized cross-entropy loss (In both cases, emotion decoding has a smoothing effect on the time series [Page 1111, section 5]. We train a multi-task deep bidirectional long short-term memory (BLSTM) recurrent neural network (RNN) with cost-sensitive Cross Entropy (CE) loss to jointly predict label sequences at different resolutions [Page 1108, section 1, column 2]. For classification tasks, softmax normalization is applied to the output vector [Page 1109, section 2.3]).
Regarding claim 13, Le teaches: The system of claim 12, wherein the artificial neural network is initially trained (We train a multi-task deep bidirectional long short-term memory (BLSTM) recurrent neural network (RNN) [Page 1108, section 1, column 2]).
Regarding claim 14, Le teaches: The system of claim 13, wherein the artificial neural network is trained by minimizing regularized cross-entropy loss (We train the network to minimize the total cost-sensitive CE (CCE) loss [Page 1110, section 4.2]. Note: CE is the acronym for Cross Entropy [Page 1108, section 1, column 2]).
Regarding claim 15, Le teaches: The system of claim 9 further comprising using a recurrent neural network for prediction of the future probability distribution (Figure 2 [Page 1110] shows using a Recurrent neural network for predictions. final testing and validation. The output of each task in our BLSTM-RNN is a sequence of probability distributions over classes [Page 1110, section 4.3]).
Regarding claim 17, Le teaches: A computer program product for controlling a process comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer, to cause the computer to perform a method comprising: discretization modeling, by a processor, to yield a prediction of a future probability distribution (Discretization is a commonly employed method to simplify the modeling problem when dealing with continuous dimensional emotion values [Page 1108, section 2.2]. The objective of the challenge was to make temporal predictions of continuous arousal and valence values [Page 1108, section 1]); imposing, by the processor, a smoothness condition on the predicted future probability distribution (In both cases, emotion decoding has a smoothing effect on the time series [Page 1111, section 5]); performing, by the processor, a multi-step forecast of the predicted future probability distribution to create a predicted probability density function (The output of each task in our BLSTM-RNN is a sequence of probability distributions over classes [Page 1110, section 4.3]. Note: Sequence shows that it involves multiple steps and over a period of time); using, by the processor, the predicted probability density function (The output of each task in our BLSTM-RNN is a sequence of probability distributions over classes [Page 1110, section 4.3]. Note: Sequence shows that it involves multiple steps and over a period of time); using the predicted probability density function (The output of each task in our BLSTM-RNN is a sequence of probability distributions over classes [Page 1110, section 4.3]. Note: Sequence shows that it involves multiple steps and over a period of time).

Boulle´ teaches, in an analogous system: of a continuous probability distribution (We introduce a space of discretization models and a prior distribution defined on this model space [Abstract]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Le to incorporate the teachings of Boulle´ to use probability distribution. One would have been motivated to do this modification because doing so would give the benefit of building discretizations that are both robust and accurate, resistant to noise and sensitive to fine grain patterns as taught by Boulle´ [Page 162, Conclusion].
Szathmary teaches, in an analogous system: as an input to a process control system (As shown in FIG. 1, artificial neural networks are used to control or operate with an external system 100 that is to complete a task 102. The external system 100 may be of any type including process control systems [0027]); and controlling, by the processor, a process (artificial neural networks are used to control or operate with an external system [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Le to incorporate the teachings of Szathmary to use process control systems. One would have been motivated to do this modification because doing so would give the benefit of working together on completing tasks as taught by Szathmary paragraph [0028].
Regarding claim 20, Le teaches: The computer program product of claim 17, wherein imposing a smoothness condition on the predicted probability distribution comprises using, by the processor, an artificial neural network with softmax function and a regularized cross entropy (In both cases, emotion decoding has a smoothing effect on the time series [Page 1111, section 5]. We train a multi-task deep bidirectional long short-term memory (BLSTM) recurrent neural network (RNN) with cost-sensitive Cross Entropy (CE) loss to jointly predict label sequences at different resolutions [Page 1108, section 1, column 2]. For classification tasks, softmax normalization is applied to the output vector [Page 1109, section 2.3]).

Claims 2, 8, 10, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable, over Le et al (Discretized Continuous Speech Emotion Recognition with Multi-Task Deep Recurrent Neural Network, 2017) and Boulle´ (MODL: A Bayes optimal discretization method for continuous attributes, 2006) in view of Szathmary et al (US 20080065575 A1) as applied to claims 1, 9, and 17 above and further in view of Meek et al (US 7660705 B1).
Regarding claim 2, the system of Le and Szathmary teach: The computer-implemented method of claim 1, wherein discretization modeling of a continuous probability distribution function further comprises using a processor to receive (As shown above).
However, the system of Le and Szathmary do not explicitly disclose: a series of target variables (y), auxiliary observations (x), and control sequences (u).
Meek teaches, in an analogous system: a series of target variables (y), auxiliary observations (x), and control sequences (u) (The target variable may be a continuous variable, an integer variable, a categorical variable, or any type for which a conditional probability distribution can be defined [Column 4, lines 64-67]. Generally speaking, given a sequence of observations, the task of forecasting is to calculate the distributions for future observations in the sequence [Column 17, lines 59-61]. Given some set of predictor variables [Column 4, lines 30,31]. The knowledge engineer and expert first determine the distinctions of the world that are important for decision making in the field of the expert. These distinctions correspond to the variables in the domain of interest. For example, if a decision graph is to be used to predict the age of a customer based on the products that customer bought in a store, there would be a variable for "age" and a variable for all relevant products [Column 1 lines 61-67, Column 2 line 1]. Note: predictor variables correspond to control sequence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Le and Szathmary to incorporate the teachings of Meek to use variables and observations. One would have been motivated to do this modification because doing so would give the benefit of determining the distinctions of the world that are important for decision making in the field of the expert because these distinctions correspond to the variables in the domain of interest as taught by Meek paragraph [Column 1, last paragraph].
Regarding claim 8, the system of Le and Szathmary teach: The computer-implemented method of claim 1 (As shown above).
However, the system of Le and Szathmary do not explicitly disclose: wherein performing a multi-step forecast of the probability distribution to create a predicted probability density function uses a Monte Carlo method.
Meek teaches, in an analogous system: wherein performing a multi-step forecast of the probability distribution to create a predicted probability density function uses a Monte Carlo method (For example, if the desired multi-step forecast is at three time steps in the future, two intermediate forecasts will be made prior to performing the desired multi-step forecast. At 970, an appropriate leaf is located and evaluated at 980, similar to the evaluation at 940, to provide a prediction value at a time step that precedes the time associated with the desired forecast. A plurality of evaluations can be employed by a computationally efficient Monte Carlo approach [Column 26, lines 40-48]).

Regarding claim 10, the system of Le and Szathmary teach: The system of claim 9, wherein discretization modeling of a continuous probability distribution function further comprises receiving (As shown above).
However, the system of Le and Szathmary do not explicitly disclose: a series of target variables (y), auxiliary observations (x), and control sequences (u).
Meek teaches, in an analogous system: a series of target variables (y), auxiliary observations (x), and control sequences (u) (The target variable may be a continuous variable, an integer variable, a categorical variable, or any type for which a conditional probability distribution can be defined [Column 4, lines 64-67]. Generally speaking, given a sequence of observations, the task of forecasting is to calculate the distributions for future observations in the sequence [Column 17, lines 59-61]. Given some set of predictor variables [Column 4, lines 30,31]. The knowledge engineer and expert first determine the distinctions of the world that are important for decision making in the field of the expert. These distinctions correspond to the variables in the domain of interest. For example, if a decision graph is to be used to predict the age of a customer based on the products that customer bought in a store, there would be a variable for "age" and a variable for all relevant products [Column 1 lines 61-67, Column 2 line 1]. Note: predictor variables correspond to control sequence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Le and Szathmary to incorporate 
Regarding claim 16, the system of Le and Szathmary teach: The system of claim 9 (As shown above).
However, the system of Le and Szathmary do not explicitly disclose: wherein performing a multi-step forecast of the probability distribution to create a predicted probability density function uses a Monte Carlo method to perform the multi-step forecast.
Meek teaches, in an analogous system: wherein performing a multi-step forecast of the probability distribution to create a predicted probability density function uses a Monte Carlo method to perform the multi-step forecast (For example, if the desired multi-step forecast is at three time steps in the future, two intermediate forecasts will be made prior to performing the desired multi-step forecast. At 970, an appropriate leaf is located and evaluated at 980, similar to the evaluation at 940, to provide a prediction value at a time step that precedes the time associated with the desired forecast. A plurality of evaluations can be employed by a computationally efficient Monte Carlo approach [Column 26, lines 40-48]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Le and Szathmary to incorporate the teachings of Meek to use Monte Carlo. One would have been motivated to do this modification because doing so would give the benefit of employing a plurality of evaluations by a computationally efficient approach as taught by Meek paragraph [Column 26, paragraph 3].
claim 18, the system of Le and Szathmary teach: The computer program product of claim 17, wherein discretization modeling of a continuous probability distribution function further comprises receiving, by the processor (As shown above).
However, the system of Le and Szathmary do not explicitly disclose: a series of target variables (y), auxiliary observations (x), and control sequences (u).
Meek teaches, in an analogous system: a series of target variables (y), auxiliary observations (x), and control sequences (u) (The target variable may be a continuous variable, an integer variable, a categorical variable, or any type for which a conditional probability distribution can be defined [Column 4, lines 64-67]. Generally speaking, given a sequence of observations, the task of forecasting is to calculate the distributions for future observations in the sequence [Column 17, lines 59-61]. Given some set of predictor variables [Column 4, lines 30,31]. The knowledge engineer and expert first determine the distinctions of the world that are important for decision making in the field of the expert. These distinctions correspond to the variables in the domain of interest. For example, if a decision graph is to be used to predict the age of a customer based on the products that customer bought in a store, there would be a variable for "age" and a variable for all relevant products [Column 1 lines 61-67, Column 2 line 1]. Note: predictor variables correspond to control sequence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Le and Szathmary to incorporate the teachings of Meek to use variables and observations. One would have been motivated to do this modification because doing so would give the benefit of determining the distinctions of the world that are important for decision making in the field of the expert because these distinctions correspond to the variables in the domain of interest as taught by Meek paragraph [Column 1, last paragraph].
Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable, over Le et al (Discretized Continuous Speech Emotion Recognition with Multi-Task Deep Recurrent Neural Network, 2017) and Boulle´ (MODL: A Bayes optimal discretization method for continuous attributes, 2006) and Szathmary et al (US 20080065575 A1) in view of Meek et al (US 7660705 B1) as applied to claims 2, 10, and 18 above and further in view of Phillips (Joint Probability and Independence for Continuous RVs, 2014).
Regarding claim 3, the system of Le and Szathmary teach: The computer-implemented method of claim 2, wherein discretization modeling of (As shown above).
However, the system of Le and Szathmary do not explicitly disclose: a continuous probability distribution function is defined by the formula.
Phillips teaches, in an analogous system: a continuous probability distribution function is defined by the formula (The last but one equation on Page 2 corresponds to the formula).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Le and Szathmary to incorporate the teachings of Phillips to use the equation. One would have been motivated to do this modification because doing so would give the benefit of finding conditional probabilities by integrating over an interval as taught by Phillips paragraph [Page 2, section conditional probability].
Regarding claim 11, the system of Le and Szathmary teach: The system of claim 10, wherein discretization modeling of (As shown above).
However, the system of Le and Szathmary do not explicitly disclose: a continuous probability distribution function is defined by the formula.
Phillips teaches, in an analogous system: a continuous probability distribution function is defined by the formula (The last but one equation on Page 2 corresponds to the formula).

Regarding claim 19, the system of Le and Szathmary teach: The computer program product of claim 18, wherein discretization modeling of (As shown above).
However, the system of Le and Szathmary do not explicitly disclose: a continuous probability distribution function is defined by the formula.
Phillips teaches, in an analogous system: a continuous probability distribution function is defined by the formula (The last but one equation on Page 2 corresponds to the formula).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Le and Szathmary to incorporate the teachings of Phillips to use the equation. One would have been motivated to do this modification because doing so would give the benefit of finding conditional probabilities by integrating over an interval as taught by Phillips paragraph [Page 2, section conditional probability].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dougherty et al (1995) discloses Supervised and Unsupervised Discretization of Continuous Features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369.  The examiner can normally be reached on Mon-Fri 7am-3.30pm, alt Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAITANYA R JAYAKUMAR/    Examiner, Art Unit 2122                                                                                                                                                                                         
/ERIC NILSSON/Primary Examiner, Art Unit 2122